OPINION
{¶ 1} David Pelfrey appeals from his conviction in the Montgomery County Common Pleas Court of felony domestic violence. Pelfrey's victim was his former wife and current girlfriend who was alleged in the indictment to be a "family or household member" despite the fact they were not presently married. The alleged assault occurred on May 15, 2004, and Pelfrey was convicted on July 20, 2004.
 {¶ 2} In a single assignment of error, Pelfrey contends R.C.2921.25(A) is unconstitutional as a result of the Marriage Amendment, Section 11, Article XV of the Ohio Constitution, to the extent that the statute recognizes a legal status for relationships of unmarried individuals that intends to approximate the design, qualities, significance or effect of marriage.
 {¶ 3} The State argues that the Marriage Amendment does not render R.C. 2919.25(A) unconstitutional and in any event it has no application to Pelfrey since his conduct and conviction preceded the effective date of the Marriage Amendment. The effective date of the Marriage Amendment was December 2, 2004. We agree the Amendment is not applicable to Pelfrey. See State v.Roosevelt Newell, 2005-Ohio-2848, Stark App. Case No. 2004CA00264. Appellant's assignment of error is Overruled.
 {¶ 4} The judgment of the trial court is Affirmed.
Fain, J., and Donovan, J., concur.